                                                               •hki\ (o cU


                                                   toio Vi>oGv^ W^''D‘2-H
            V                                                                          c:
                                                                  P"!
                                                                            c=j


     <)oVin V^!^'AV€^ VcxPeAV                                   to- •
                                                                            CT4
                                                                                       CO


                                                                             CD
                                                                C>                 coco

                                                                                   cor:'!’


                                                                T.
                                                                            >      'c:o

                                                                        9\V^ ■•    •TtCO
                                                                                       cr
                                                                                       ::o


                           v<^dV\oo      (li:jortpasADrcv.Ag^_9\jkec^y5^

Ip      1 uDcxAck VVvtiJ -k^                     9^^^ k
 'tor                           Hr6'Vy\ ^koT>n b^0rYui\^ Q>r                      ov




 \f»0 o)diA^O^ CAirijQo UkvcV \       6V^CkO 0^'Ct''A^r- \'ebpu;-V
kkr \cxu:>» \            oTi                               -50 \ C.a'n Wco
 Vic^^ "k \^cA'k cv^cAo ; cAbo \ 9\o.o CO cciroWlAt^            \o


 cOs)Vi^ (jCOf>8cVc(\ CuA bC\\t>o\        \         kc Cc \>A^er 9erbc-TN
                                                                            0^3 w\ VcocV^
k).-- o\^ tevA^-noc L -VMj aoA 0^ DAkr AAver "k                         \
AV(y^ f\c>\ ~Vo rfNCtX^ A\^ 6ox^ VANSA<^vV{^b \AA^C"Vvsi.' c->\\V VioloC-
a
       b'cv^h^cr ?oVoc^ Akn           f\A Avt; xr\oit\sL,nt 0^' 5SI- eWA
liJtr^ mtrAh end \ V)(>vb ^Aj^^vCcA \oS0raace^ Vo                           (or
 kV/ViA^^" ^ ^^0LO to ^AVic^             \i(^'             cuA                A ■\\^'
 ri0\vv pAk of VXe;, \ \:jbVcN3^'\Kb              cv V-SSbr^ \ecccvNc^-A\c WA
         iS^skjr \t bo 0            . \ ^\o5^                  rrO-^ Ci’iA ocA XAtJ-O U 3
 Vt>             baro\LrCL_-^''r (X AeO bWA \o             -

                                                           mn f(K(A
                    1




                    I


        -[
                                      ttPXVPilKVt WSeR\JC;t

            -I-
                        I         Cjt.9>T\P^    Ktp?1 of tV\e f5'eFeh)t><viMT5
                        RfVJEft;^?VftN FOR. KvOTV&r4FtRCDmPtolCWFVtPv'6LE^S‘F-
                        •Hlb'BFEN •Pf»0'0ic>t?5 BH OMIFEC) SrMeb
                        PR£PfiO~rKl6_5_i>M T3F fWtK\B'£R. Zo-o^TP;


          t\ERf,Nis,t)\smcf(wf
            'T




..   . J.-P tor DffXO’c-"Btjf \\BO

                        Ay.tosrft,teORG,»(i sms
                1




                1




            r




                                                                c..'pC>\>:>EAJU-
        !




            I




            1

       •4-




        t




                    1




        1
        1




       ; j
                                                JACKSONVILLE FL 320                         ZIA
ioWyv                                                                                         m
                                                                                                       ir    AT)0'«
                                                 7 NOv 2020          rFi ^      L
                                                                                    -#CQ.
 (kWcj'KX^Ct                                                                                         forever / USA



I'edcr^l Correct)'          'h\^\\[u^C
5^1 Gxpi-/i>\ CiVcIc tv£'
                                                {^/er/v
                                                                                    Vr/A-^- cour-h
Tc\\Ic\K(X^5^ pi-313 ^
                                                  t?
                                                                      30
                                                                   ^3 301^3

                               30503'   13U3i     ji-Jl*ii!ll>!iiil¥!iii>)iii{IM-rlil*lM^-i'lii*i»»IP»-‘
